DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1, 3-8, 10-42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to add a gas dispensing element and change the DC bias voltage into plasma DC bias voltage, such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent Application No. 2013/0127476 to Marakhtanov below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 38 recites the limitation "the plasma DC bias voltage" in 36.  There is insufficient antecedent basis for this limitation in the claim. However, this limitation is only introduced in Claim 37. For the purposes of examining based on the merits, the claim will be interpreted as being dependent on Claim 37.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A Direct Current (DC) bias control system in claims 1 and 16, which is interpreted bias control system 28, which includes a current measurement device 50 and an ESC power supply [0030].
A current measurement device in claims 10 and 19, which is interpreted as structure 50 [0040] and is commonly interpreted any structure that is able to measure current such as an ammeter, as per the arguments presented on 08/17/2020.
A gas dispensing element, as per Claim 1, which is interpreted as the shower head [0006] or equivalents thereof, 14 [0030].

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 16, 18, 19, 20, 21, 22, 23, 25-42 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by United States Patent Application No. 2013/0127476 to Marakhtanov.
In regards to Claim 16, Marakhtanov teaches a plasma processing apparatus Fig. 1, comprising a Direct Current (DC) bias control system (in the form of a vibrating electrode, and sensor circuit 200, 202, [0013] which measures the voltage and thus implicitly the current [0029-0040] and the electrostatic power supply 120 for the chucking electrode within 104 [0024, 0026]), configured to apply a DC bias voltage to a substrate pedestal 104 provided in a processing chamber so that the substrate pedestal is maintained at a voltage that is substantially the same as a plasma DC bias voltage developed by a plasma in the processing chamber [0022-0042, Claims 1-19], as the plasma DC bias voltage formed on the substrate surface is measured through the circuit 200 [0008-0013, 0031-0037] and then a DC potential/voltage is applied to the vibrating electrode to nullify the substrate charge, [0035-0036].
Marakhtanov does not expressly teach that the plasma processing apparatus is a Chemical Vapor Deposition (CVD) tool.
It is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ  MPEP § 2111.02. It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Marakhtanov is substantially the same as the claimed apparatus, the apparatus of Marakhtanov would be capable of fulfilling the limitations of the claim and thus be able to performed CVD, there being no structural difference between the apparatus of Marakhtanov and that of the claim.
In regards to Claim 18, Marakhtanov teaches the DC bias control system adjusts the DC bias voltage applied to the substrate pedestal as the plasma DC bias voltage developed by the plasma changes in the processing chamber (as the DC bias control system Marakhtanov is an in-situ adjustment mechanism of supplying a DC bias voltage that is the same as the measured plasma DC bias voltage, [0022-0042, Claims 1-19].
In regards to Claim 19, Marakhtanov teaches the DC bias control system 200, 202 includes a current measurement device (sensor circuit 200) for measuring current between the plasma 110 and an electrode (202); a power supply for applying the DC bias voltage to electrode 202 (implicitly provided in Claims 1-19) provided on the substrate pedestal (as 202 is embedded in 104), the DC bias voltage commensurate with the measured current, as they are equal to each other [0022-0042, Claims 1-19], as the plasma DC bias voltage formed on the substrate surface is measured through 
In regards to Claim 20, Marakhtanov teaches the current path/flow (from the voltage measured/DC potential) between the plasma and the electrode 202 includes one or more of the following:(a) the substrate supported by the substrate pedestal (as the plasma DC self bias is formed on the semiconductor wafer/substrate [0032]); (b) any thin film(s) formed on the substrate (which is implicit in the plasma is formed [0032]; (c) electrodes provided on the substrate pedestal (electrostatic chuck [0033] and 202); (d) a power supply couple to the substrate pedestal; and (e) the substrate pedestal (as the electrostatic chuck is charged by the substrate and measured by 200, [0029-0033].
In regards to Claim 21, Marakhtanov teaches a resistive value between plasma and the electrode 202 is derived from a resistance of one or the following:(a) the substrate; (b) any thin film(s) formed on the substrate; (c) electrodes provided on the substrate pedestal; and (d) a power supply couple to the substrate pedestal, as the current or voltage is formed from said plasma through the substrate and along the electrostatic chuck which all have an implicit resistance as the current is measured along it and detected by the sensor [0022-0042, Claims 1-19].
In regards to Claims 22 and 23, Marakhtanov teaches that substantially the same means the DC bias voltage developed by the plasma and the substrate pedestal have a voltage differential of 10.0 volts or less, or 2.0 volts or less, as the potentials are equal, and thus implicitly the voltages are the same [0022-0042, Claims 1-19].
In regards to Claim 25, Marakhtanov teaches a plasma processing apparatus Fig. 1 comprising a substrate pedestal 104 for supporting a substrate 102 within a 
Marakhtanov does not expressly teach that the plasma processing apparatus is a Chemical Vapor Deposition (CVD) tool.
It is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  MPEP § 2111.02. It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Marakhtanov is substantially the same as the claimed apparatus, the apparatus of Marakhtanov would be capable of fulfilling the limitations of the claim and thus be able to performed CVD, there being no structural difference between the apparatus of Marakhtanov and that of the claim.
In regards to Claim 26, Marakhtanov teaches a processing surface of the substrate assumes a surface voltage that is substantially the same as a plasma DC bias voltage developed adjacent the processing surface [0034] and the DC bias control system is further configured to apply the DC bias voltage to the substrate pedestal so as to maintain the minimal voltage differential between the processing surface of the substrate and a clamping surface of the substrate pedestal, as the potentials/voltage measured and supplied are equal, and thus implicitly the voltages are the same [0008, 0013, 0022-0042, Claims 1-19].
In regards to Claim 27, Marakhtanov teaches the plasma develops a plasma DC bias voltage that may vary during processing of the substrate in the processing chamber (DC self bias voltage, [0032-0034]) and the DC bias control system 200, 202, 120 is further configured to adjust the DC bias voltage applied to the substrate pedestal so as to maintain the minimum voltage differential between the substrate and the substrate 
In regards to Claim 28, Marakhtanov teaches at least one electrode (202 vibrating electrode and 104, electrode of the electrostatic chuck, Fig. 2) embedded in the substrate pedestal and the DC bias voltage is applied to the at least one electrode (as one of the electrodes is 202 to which the DC bias voltage, or second DC potential applied is the same [0024, 0033, 0008, 0013, 0022-0042, Claims 1-19]).
In regards to Claim 29, Marakhtanov teaches at least one electrode is further configured to:(a) act to clamp the substrate to the substrate pedestal (as it is an electrostatic chuck [0024]); (b) provide RF energy into the processing chamber (as it has RF signal sources [0024] or DC bias sources [0026]); and (c) both (a) and (b), as per the rejection of Claim 1 above (as the chucking electrode chucks and the addition of the electrode of 202 supplies the DC bias power supply).
In regards to Claim 30, Marakhtanov teaches the DC bias control system adjusts the DC bias voltage applied to the substrate pedestal by: measuring current along a current path between the plasma and an electrode (as per the vibrating electrode 202 and sensor in 200); and adjusting the DC bias voltage applied to the substrate pedestal so that the measured current is maintained at zero or at a constant predetermined value (as they measured current/voltage is the same as the supplied current/voltage, [0022-0042, 0008, 0013], as the plasma DC bias voltage formed on the substrate surface is measured through the circuit 200 [0008-0013, 0031-0037] and then a DC potential/voltage is applied to the vibrating electrode to nullify the substrate charge, [0035-0036].

In regards to Claim 32, Marakhtanov teaches a resistive value between plasma and the electrode is derived from a resistance of one or the following:(a) the substrate; (b) any thin film(s) formed on the substrate; (c) electrodes provided on the substrate pedestal; and (d) a power supply couple to the substrate pedestal, as the current or voltage is formed from said plasma through the substrate and along the electrostatic chuck which all have an implicit resistance as the current is measured along it and detected by the sensor circuit [0022-0042, Claims 1-19].
In regards to Claim 33, Marakhtanov teaches the minimal voltage differential between the substrate and the substrate pedestal is substantially zero volts (as the voltage/DC potential is equal to nullify the measured self bias DC voltage, [0008, 0013, 0022-0042, Claims 1-19].  
In regards to Claims 34 and 35, Marakhtanov teaches that substantially the same means the DC bias voltage developed by the plasma and the substrate pedestal have a voltage differential of 10.0 volts or less, or 2.0 volts or less, as the potentials are equal, and thus implicitly the voltages are the same [0022-0042, Claims 1-19].

Marakhtanov does not expressly teach that the plasma processing apparatus is a Chemical Vapor Deposition (CVD) tool.
It is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  MPEP § 2111.02. It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Marakhtanov is substantially the same as the claimed apparatus, the apparatus of Marakhtanov would be capable of fulfilling the limitations of the claim and thus be able to performed CVD, there being no structural difference between the apparatus of Marakhtanov and that of the claim.
 In regards to Claim 37, Marakhtanov teaches the first DC bias voltage assumed by the substrate is substantially the same as a plasma DC bias voltage developed by the plasma adjacent the substrate [as DC self bias voltage is formed by the plasma on the surface of the substrate, 0032].  
In regards to Claim 38, Marakhtanov teaches as the plasma DC bias voltage and the first DC bias voltage assumed by the substrate vary, the DC bias control system is further configured to adjust the second DC bias voltage applied to the substrate pedestal so as to maintain the minimum voltage differential between the substrate and the substrate pedestal, as it measures and adjusts the power in-situ [0008-0013, 0022-0042].
In regards to Claim 39, Marakhtanov teaches at least one electrode 202 embedded in the substrate pedestal 104 and the second DC bias voltage is applied to the at least one electrode [0022-0042, Claims 1-19].  
In regards to Claim 40, Marakhtanov teaches at least one electrode is further configured to:(a) act to clamp the substrate to the substrate pedestal (as it is an 
In regards to Claim 41, Marakhtanov teaches the DC bias control system 200, 202, 120 adjusts the second DC bias voltage applied to the substrate pedestal by: measuring current along a current path between the plasma and an electrode through the sensor circuit connected to 202 [0008, 0013]; and adjusting the second DC bias voltage applied to the substrate pedestal so that the measured current is maintained at zero or at a constant predetermined value [0022-0042, Claims 1-19], as the plasma DC bias voltage formed on the substrate surface is measured through the circuit 200 [0008-0013, 0031-0037] and then a DC potential/voltage is applied to the vibrating electrode to nullify the substrate charge, thus resulting in a zero current [0035-0036].
In regards to Claim 42, Marakhtanov teaches the minimal voltage differential between the substrate and the substrate pedestal is one of the following: 16/057,3838LAMTP610/9223-1USsubstantially zero volts; 2.0 volts or less; or 10.0 volts or less, as they are equal to each other [0022-0042, Claims 1-19].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2013/0127476 to Marakhtanov in view of United States Patent No. 5933314 to Lambson et al.
The teachings of Marakhtanov are relied upon as set forth in the above 102 rejection above.
In regards to Claim 17, Marakhtanov teaches that the substrate pedestal 104 includes Electrostatic Clamp (ESC) electrodes for clamping a substrate to the substrate pedestal and the DC bias voltage is applied to the ESC electrodes [0024-0026, DC bias voltage 120 applied [0026].
Marakhtanov does not expressly teach the electrodes are of opposing polarity for clamping a substrate.

It would be obvious to one of ordinary skill in the art, before the effective filing date to have modified the apparatus of Marakhtanov with the electrostatic electrodes of Lambson. One would be motivated to do so to prevent arcing. See MPEP 2143, Motivations A. Furthermore, it has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. It would be obvious to one of ordinary skill in the art, to make the substitution of the generic electrostatic chuck of Marakhtanov with the electrostatic chuck of Lambson.
.

Claims 1, 24, 3-6, 8, 10, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2013/0127476 to Marakhtanov in view of United States Patent Application No. 2007/0215282 to Itabashi et al.
In regards to Claim 1, Marakhtanov teaches a plasma processing apparatus Fig. 1, comprising a processing chamber 101; a substrate pedestal (104, an electrostatic chuck) for supporting a substrate 102 within the processing chamber; a gas dispensing element 140 positioned within the processing chamber, the gas dispensing element configured to dispense gas that is turned into a plasma within the processing chamber in response to a Radio Frequency (RF) potential [0024-0032], the plasma developing a plasma DC bias voltage (Vbias, [0032]); and a Direct Current (DC) bias control system (in the form of a vibrating electrode and sensor circuit 200, 202, 120 which measures the voltage and thus implicitly the current [0008, 0013 0029-0040] and the electrostatic power supply 120 [0024, 0026]) configured to apply a DC bias voltage to the substrate pedestal so as to maintain the substrate pedestal at substantially the same voltage as the plasma DC bias voltage developed by the plasma in the processing chambers [0022-0042, Claims 1-19], as the plasma DC bias voltage formed on the substrate surface is measured through the circuit 200 [0008-0013, 0031-0037] and then a DC potential/voltage is applied to the vibrating electrode to nullify the substrate charge, [0035-0036].

It is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  MPEP § 2111.02. It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Marakhtanov is substantially the same as the claimed apparatus, the apparatus of Marakhtanov would be capable of fulfilling the limitations of the claim and thus be able to performed CVD, there being no structural difference between the apparatus of Marakhtanov and that of the claim.
	Marakhtanov does not expressly teach the gas dispensing element is a showerhead.
Itabashi teaches a plasma processing apparatus Fig. 1 where the gas dispensing element 3 is a gas injection plate, i.e., a showerhead equivalent [0034-0040].
In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. The resulting apparatus would have the predictable result of having a showerhead as the mechanism for dispensing gas in the plasma processing apparatus. See MPEP 2143, Motivations B.
In regards to Claim 24, Marakhtanov teaches the DC bias control system is further configured to adjust the DC bias voltage applied to the substrate pedestal as the plasma DC bias voltage developed by the plasma changes, as it is in-situ measurement [0035-0036].
In regards to Claim 3, Marakhtanov teaches the DC bias control system adjusts the DC bias voltage applied to the substrate pedestal by: measuring current along a current path between the plasma and an electrode (as it measures the self bias DC voltage on the semiconductor wafer, Claims 1-19); and adjusting the DC bias voltage applied to the substrate pedestal through applying a second DC potential to 202 to nullify the measured voltage, so that the measured current is maintained at zero or at a constant predetermined value, as the DC voltages are the same, see Claims 1-19. 
In regards to Claim 4, Marakhtanov teaches the DC bias control system is further configured to use the measured current as a set point at initiation of processing of the substrate and to adjust the DC bias voltage applied to the substrate pedestal during subsequent processing of the substrate, as this is an in-situ measurement that is 
In regards to Claim 5, Marakhtanov teaches the current path (from the voltage measured/DC potential) between the plasma and the electrode includes one or more of the following:(a) the substrate supported by the substrate pedestal (as the plasma DC self bias is formed on the semiconductor wafer/substrate [0032]); (b) any thin film(s) formed on the substrate (which is implicit in the plasma is formed [0032]; (c) electrodes provided on the substrate pedestal (electrostatic chuck [0033]); (d) a power supply couple to the substrate pedestal; and (e) the substrate pedestal (as the electrostatic chuck is charged by the substrate and measured by 200 [0029-0033].
In regards to Claim 6, Marakhtanov teaches a resistive value along the current path is derived from one or more of the following:(a) the substrate; (b) any thin film(s) formed on the substrate; (c) electrodes provided on the substrate pedestal; and (d) a power supply couple to the substrate pedestal, as the current or voltage is formed from said plasma through the substrate and detected by the sensor [0022-0042, Claims 1-19].
In regards to Claim 8, Marakhtanov teaches the substrate pedestal includes an RF electrode for providing the RF potential to the plasma in the processing chamber (as the electrostatic chuck of 104 is connected to the RF power source, [0024].  
In regards to Claim 10, Marakhtanov teaches  the DC bias control system includes: a current measurement 200, 202 device for measuring current between the plasma and an electrode (as it measures the current formed on the substrate/top surface of the electrostatic chuck electrode); and a controlled power supply 120 (implicit 
In regards to Claims 14 and 15, Marakhtanov teaches that substantially the same means the DC bias voltage developed by the plasma and the substrate pedestal have a voltage differential of 10.0 volts or less, or 2.0 volts or less, as the potentials are equal, and thus implicitly the voltages are the same [0022-0042, Claims 1-19].

 Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2013/0127476 to Marakhtanov in view of United States Patent Application No. 2007/0215282 to Itabashi et al, as applied to Claim 1 above, and in further view of United States Patent No. 5933314 to Lambson et al.
The teachings of Marakhtanov in view of Itabashi are relied upon as set forth in the above 103 rejection above.
In regards to Claims 7 and 11, Marakhtanov teaches that the substrate pedestal 104 includes Electrostatic Clamp (ESC) electrodes for clamping a substrate to the substrate pedestal and the DC bias voltage is applied to the ESC electrodes [0024-0026, DC bias voltage 120 applied [0026].

Lambson teaches a substrate pedestal (114, 116 Fig. 1) that includes an electrostatic chuck 414 Fig. 4 for clamping a substrate 416 to the substrate pedestal through the electrostatic chuck 414, the electrostatic comprising two electrodes 418, 420 that are powered by a DC power supply 406, 408, 510 that keeps the electrodes are maintained at opposing (positive/negative polarities) clamping potentials/electrodes of opposing polarity for clamping a substrate to the substrate pedestal and the DC bias voltage is applied to the ESC electrodes, wherein the opposing clamping potentials are adjusted by the same or substantially the same DC bias voltage as developed by the plasma in the processing chamber (as they are within the same electrostatic chuck) or that wherein the first and second electrodes provided on the substrate pedestal are positive and negative electrodes used for electro-statically clamping the substrate to the substrate pedestal (Col. 6 line 21-Col. 10 line 3). Lambson further teaches that by compensating for the voltage differences thus reducing or eliminating any current flow from the substrate to the plasma, thus preventing arcing (Col. 10 lines 4-25).
It would be obvious to one of ordinary skill in the art, before the effective filing date to have modified the apparatus of Marakhtanov in view of Itabashi with the electrostatic electrodes of Lambson. One would be motivated to do so to prevent arcing. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. It would be obvious to one of ordinary skill in the art, to make the substitution of the generic electrostatic chuck of Marakhtanov in view of Itabashi with the electrostatic chuck of Lambson.
The resulting apparatus fulfills the limitations of the claims.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2013/0127476 to Marakhtanov in view of United States Patent Application No. 2007/0215282 to Itabashi et al, as applied to Claim 1 above, and in further view of United States Patent Application No. 2010/0193132 to Wi et al.
The teachings of Marakhtanov in view of Itabashi are relied upon as set forth in the above 103 rejection above.
In regards to Claims 12 and 13, Marakhtanov in view of Itabashi does not expressly teach the processing chamber further includes two or more substrate pedestals or the DC bias control system is further arranged to maintain the two or more substrate pedestals at the same or substantially the same DC bias voltage as the plasma in the processing chamber.  
Wi teaches a processing apparatus in Fig. 1-8 which has in one chamber 100 with two pedestals 170 therein (Fig. 8) [0067-0100]. Wi further teaches that the electric potential and the plasma are generated uniformly therein to improve reproducibility of 
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Mett in view of Fujiwara with a double substrate pedestal in the chamber that is kept at the same or uniform electric potential, as per the teachings of Wi. One would be motivated to do so to improve reproducibility of processing workpieces and yield. See MPEP 2143, Motivations A-E.
The resulting apparatus would combine the DC bias control system with the two or more substrate pedestals with substantially the same DC bias voltage as the plasma in the processing chamber as Marakhtanov in view of Itabashi, as Mett teaches maintaining the same DC bias voltage and Wi teaches uniform plasma and electric potentials, thus fulfilling the limitations in the claims.
Furthermore, because Fukiwara teaches a dual plasma processing apparatus, it would be obvious to modified the apparatus of Marakhtanov in view of Itabashi to modify it in order to create a dual plasma processing apparatus, as it is known to do so for predictable results. See MPEP 2143, Motivations A.
The resulting apparatus fulfills the limitations of the claim. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2009/0109595 to Herchen, which teaches the method for maintaining a voltage of the electrostatic chuck to that of the self bias potential substrate.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                

/KARLA A MOORE/Primary Examiner, Art Unit 1716